Article 640c of the Penal Code contains this language:
". . . In no prosecution under this Act shall any existing statute prohibiting disclosures of confidential communications between husband and wife apply, to strictly relevant facts and both husband and wife shall be competent and compellable witnesses to testify against each other to any and all relevant matters, including the fact of such marriage, and the parentage of such child or children."
In Article 794 and 795 of the C.C.P., there were some modifications of this rule by statute. The common law rule, however, except in so far as modified by statutory enactments of this State, has been *Page 634 
made by Act of the Legislature a part of the law of this State. See R.S., Art. 3687; also Art. 5492, R.S. Whether the language in the article quoted (640c) is intended to change the common-law rule which declares that each spouse is incompetent to impeach the legitimacy of children born during wedlock is a matter upon which the appellant in his brief and motion for rehearing has displayed much research and ingenuity. It is one upon which it cannot be denied that a plausible argument can be made on either side. Inasmuch, however, as by virtue of the statute adopting the common law rule of evidence (Art. 3687), the inhibition against such impeachment of legitimacy is a part of the law of this State, it is believed that in the absence of some definite declaration by the Legislature which expressly or by necessary implication abrogates the rule, it must prevail. Such is the principle which has controlled this court in its original opinion, and upon the same consideration we are constrained to overrule the motion for rehearing.
Overruled.
[Rehearing denied June 18, 1924.]